DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 23 May 2022.  Claims 16-18, 20, 25 and 28-30 are pending in the application. Claims 16, 29 and 30 are independent. Claims 1-15, 19, 21-24, 26-27 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Allowable Subject Matter
Claims 16-18, 20, 25 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Ivaniuk et al is related to nanoparticles as emissive material. Ivaniuk discloses at least one nano-crystalline semiconductor material (BaZrO3); and at least one exciplex (TCTA/Bphen); wherein an emission spectrum of the at least one exciplex (TCTA/Bphen) is at least partially overlapped with an excitation spectrum of the at least one nano-crystalline semiconductor material (figure 5; BaZrO3), and a decay lifetime (as shown in figure 5) of an excited state of the exciplex (TCTA/Bphen) is greater than a decay lifetime of an excited state of the at least one nano-crystalline semiconductor material (BaZrO3); and an emission peak value wavelength of the exciplex (shown in Fig. 3) is less than that of the at least one nano-crystalline semiconductor material (shown in Fig. 1).  However Ivaniuk fails to teach  a light emitting layer comprising at least one nano-crystalline semiconductor material including at least one of CdSe/ZnS quantum dot or CsPbBr3 quantum dot, and at least one exciplex including at least one of DPTPCz:TAPC or DPTPCz:TCTA, wherein an emission spectrum of the at least one exciplex is at least partially overlapped with an excitation spectrum of the at least one nano-crystalline semiconductor material, and a decay lifetime of an excited state of the exciplex is greater than a decay lifetime of an excited state of the at least one nano-crystalline semiconductor material, as recited in claims 16, 29 and 30. Claims 17-18, 20, 25 and 28 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822